Citation Nr: 1818644	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-30 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for coronary artery disease, status post angioplasty.

3.  Entitlement to service connection for a right shoulder disorder.  

4.  Entitlement to service connection for a left shoulder disorder.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1980 to July 1984, September 1991 to April 1992, and January 2007 to August 2007.  He also had service in the Air Force Reserves for many years.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri.

The Veteran also appeared and gave testimony at a September 2017 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board notes that the issue of entitlement to compensation under 38 U.S.C. § 1151 for a groin injury following cardiac catheterization has been perfected for appeal.  However, the Veteran has requested a videoconference hearing on this issue.  As such, the Board will not address this issue in the current appeal and the matter is referred to the RO for appropriate action.  

The issues of service connection for left and right shoulder disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC. 



FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is of service origin.

2.  The Veteran's coronary artery disease, status post angioplasty, is of service origin.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101, 106, 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for coronary artery disease, status post angioplasty, have been met.  38 U.S.C.A. §§ 101, 106, 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21),(24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C. §§ 101(24), 106, 1110, 1131.

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Here, cardiovascular disease and bilateral sensorineural hearing loss (organic disease of the nervous system) are considered chronic diseases for the purpose of applying 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claims for service connection for cardiovascular disease and hearing loss.  Fountain v. McDonald, 27 Vet. App. 258   (2015).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  See Hensley.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

In evaluating the evidence in any given appeal, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Hearing Loss

The Veteran maintains that his current hearing loss arises out of duties he performed both as a member of the Marine Corps during his period of active service and also as a result of his service in the Air Force, to include his period of active service while in the Reserves.  

The Veteran has indicated that his MOS in the Marine Corps was an anti-tank assault man.  He reported using a weapons system called Dragon along with a secondary system, Redeye, surface-to-air missile.  He further noted being exposed to 81 mm, 60 mm mortars, and some demolitions.  He also reported that in the Air Force, to include Reserve Service, he was an aircraft electrician working on C-130s.  His job was an electrical environmentalist, basically dealing with air-conditioning, pressurization, anti-icing systems, brake systems, and anything to do with electrical wiring.  The Veteran has indicated that the missile system used in the Marine Corps was placed right on his shoulder in close proximity to his ears.  He has noted having a lot of ringing in his ears.  He indicated that he was only given ear plugs when firing the weapons.  The Veteran has further reported that when working on aircraft, he only wore headsets for communication purposes.  The Veteran has also testified that in addition to continuously working on C-130s during his period of active service from August 2001 to August 2007, he also flew into Iraq and Afghanistan to drop off supplies and bring back the wounded.  He reported that while he wore headsets for communication purposes, there was no other ear protection either when working on the C-130s or when flying to drop off supplies or pick up wounded.  

Service treatment records for the Veteran's period of service from July 1980 to July 1984 reveal no complaints or findings of hearing loss.  At the time of the Veteran's June 1984 service separation examination, decibel level readings of 10, 5, 5, 5, and 5 in the right ear and 15, 10, 10, 10, and 10 in the left ear were reported at 500, 1000, 2000, 3000 and 4000 Hertz.  On his June 1984 service separation report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had hearing loss or ear trouble.  

Audiological evaluations performed in conjunction with the Veteran's Air Force Service reveal that at the time of a May 2009 audiological evaluation, the Veteran had decibel level readings of 10, 15, 5, 15, and 30 in the right ear and 10, 20, 0, 30, and 45 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  

At the time of a February 2012 audiological evaluation, the Veteran had decibel level readings of 5, 20, 10, 25, and 20 in the right ear and 10, 20, 15, 35, and 50 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  

At the time of a June 2013 audiological evaluation, the Veteran had decibel level readings of 10, 20, 15, 15, and 35 in the right ear and 20, 20, 20, 35, and 50 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  

In conjunction with his claim, the Veteran was afforded a VA examination in November 2014.  

At the time of the examination, the Veteran denied a family history of hearing loss, use of ototoxic drugs, ear infection or ear surgery.  He noted having occasional dizziness.  The Veteran reported that he was exposed to noise in the Marine Corps (1980-1984) from weapons and mortars and in the Army and Air Force Reserves (1991-2013) from tanks and aircraft.  The examiner noted that the Veteran reported that as a civilian he had worked in building maintenance and in factories. 

Audiological testing performed at that time revealed decibel level readings of 25, 30, 25, 35, and 35 in the right ear and 30, 35, 30, 45, and 45 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 96 percent in both ears.  

The examiner opined that it was less likely than not that the Veteran's right and left ear hearing loss were caused by or a result of an event in military service.  As rationale, the examiner indicated that the Veteran had normal hearing at the time of separation from the Marine Corps (1980-1984) with no significant threshold shift.  Audiograms (2009, 2010) while in the Air Force Reserves show hearing loss but there was no evidence of line of duty injury while in the Air Force Reserves (1991-2013).  The examiner noted that the examination request indicated that there had to be competent, credible evidence of a line of duty injury.  The examiner further reported that the Veteran was exposed to civilian on-the-job noise while working in factories (15 years) and in building maintenance.

As to bilateral hearing loss, as noted above, exposure to in-service acoustic trauma has been shown.  The appellant is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as loss of hearing as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).  The Veteran's lay statements regarding exposure to noise in service and loss of hearing in service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service. 

Although the VA examiner found that it was less likely that the Veteran's hearing loss was related to his period of service, he did note the acoustic trauma to which the Veteran was exposed in service.  While it is true that objective testing was within normal limits at separation during his period of service in the Marine Corps, the Veteran did meet the criteria for VA rating purposes for hearing loss in the left ear at the time of 2009, 2012, and 2013 service audiological evaluations and did meet the criteria for hearing loss, as defined by Hensley, in the right ear at the time of the 2009, 2012, and 2013 evaluations, along with meeting the VA criteria for service connection for hearing loss in both ears in close proximity to his release from the Reserves.  Specifically, the May 2009 audiogram, while not being within the one year period following the Veteran's period of active service from January 2007 to August 2007, is the first audiological evaluation performed subsequent to the Veteran's period of active service, a period during which the Veteran testified as to experiencing acoustic trauma, demonstrating a hearing loss in both ears in close proximity to the Veteran's period of active service.  Moreover, the examiner's opinion does not account for the demonstrated functional impairment reported in lay evidence.  Furthermore, the Court's ruling in Hensley does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The lack of evidence showing the Veteran had hearing loss during his period of active service in the Air Force is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  In addition, the examiner indicated that the VA exam request stated there must be competent, credible evidence of a line of duty injury, which he did not find.  The Board, as noted above, finds the Veteran's reports of in-service acoustic trauma and hearing loss credible.    

Given the appellant's current hearing loss; his credible testimony of symptoms of hearing loss in service and continuity of symptoms after discharge; his in-service military occupational specialty during his period of active service in the Air Force; and the demonstration of hearing loss in both the left and right ears in close proximity to his period of active service in the Air Force, as demonstrated by the May 2009 audiological evaluation, the first audiogram performed subsequent to the 2007 period of active service, the Board finds that the Veteran's current bilateral hearing loss is related to his period of active service in the Air Force.  As such, service connection is warranted for bilateral hearing loss disability.

Heart Disease

A review of the Veteran's treatment records reveals that while he was on a period of active service he was hospitalized in April 2007 for chest pain while working wiring aircraft.  He was noted to have had hypertension the past few years.  A left heart catheterization was performed showing significant coronary artery disease, which was treated with a stent-supported angioplasty.  At time of discharge, a diagnosis of coronary artery disease, status post cardiac catheterization with stent supported angioplasty in the proximal left anterior descending, mid left anterior descending, and marginal 2, was rendered.  In a May 2008 Medical Board Report, the Veteran's coronary artery disease status post angioplasty was noted to have started on or about April 7, 2007, and to have been incurred while entitled to basic pay and to not have existed prior to service.  

In conjunction with his claim, the Veteran was afforded a VA examination in July 2014.  At the time of the examination, the examiner noted that the Veteran stated that the first-ever heart problem/chest pain occurred on April 4, 2007, on active duty Air Force Reserves.  He was taken to local St. Lukes Hospital, Milwaukee, WI, where records showed positive enzymes for small infarction (IHD), catheterization with 3 stents placed in coronary blockages; no complications, heart failure or arrhythmia then or in years since.  The examiner noted that the cardiologist attending note from the hospitalization stated specifically no known prior ASCVD but risk factors of family history and hypertension (never tobacco or diabetes).  The examiner further observed that service treatment records notes from February 2001 noted complaints of chest pains and abnormal ECG then, but negative cardiology evaluation including stress test for any IHD or any treatment begun (except chronic meds for hypertension).  The examiner also observed that again from July to September 2005, the Veteran was seen with exertional chest pains, at VA facility, with Aug 2005 outpatient stress test again negative for any CAD/IHD.  

The examiner indicated that after review of above records, it was less likely than not that the Veteran's CAD/IHD, diagnosed in April 2007, existed prior to that period of AF active service January to August 2007.  He noted that the evaluations/complaints of chest pains, and abnormal ECGs 2001 - 2005 were not sufficient to diagnose CAD/IHD, especially with non-specific stress test results.  He further indicated that the chest pains were more likely related to his chronic hypertension, which was commented at times in the record to be poorly controlled.

As the Veteran was on active service when diagnosed with coronary artery disease, with the July 2014 VA examiner specifically indicating that the Veteran's coronary artery disease did not exist prior to this time, noting specific instances in the record to support his position, and as the May 2008 Medical Board Report stated that the Veteran's coronary artery disease status post angioplasty started on or about April 7, 2007, being incurred while entitled to basic pay and not having existed prior to service, service connection is warranted for coronary artery disease on a direct basis. 


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for coronary artery disease, status post angioplasty, is granted.  


REMAND

As it relates to the claims of service connection for right and left shoulder disorders, the Board notes that in conjunction with his claim, the Veteran, in a September 2017 statement in support of claim, requested that treatment records from the Social Security Administration be obtained in support of his claim for service connection.  To date, it does not appear that any attempts have been made to obtain these records.  

Moreover, while the Veteran was afforded a VA examination in July 2014 relating to his left and right shoulders, the opinion rendered by the examiner is insufficient to properly decide the Veteran's claim.  The examiner did not address the Veteran's period of service from 1980 to 1984 or his periods of active service or ACDUTRA or INACDUTRA.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Request any records that may be available from the  Social Security Administration (SSA).  Associate any obtained records with the claims file.  If the records are not obtained associate documentation of all efforts to obtain the records and make appropriate findings consistent with statute and regulation as to why efforts to obtain the records ceased.

3.  Schedule the Veteran for the appropriate VA examination to assist in determining the nature and etiology of any current left and right shoulder disorder.  The entire record should be made available to the examiner for review.  All necessary tests should be performed.  The examiner is requested to offer the following opinion:

The examiner should set forth all diagnosis for the claimed right and left shoulder disorders.  Is it at least as likely as not (50 percent probability or greater) that any current shoulder disorder, if found, had its onset in service or is otherwise related to the Veteran's service, to include due to disease or injury during a period of ACDUTRA or due to injury during a period of INACDUTRA?

Complete detailed rationale is requested for each opinion that is rendered.

4.  Thereafter, the RO should review the record to ensure that all of the foregoing requested development has been completed.  The RO should review the requested examination report to ensure that it is responsive to and in complete compliance with the directives of this remand and if it is not, the RO should implement corrective procedures.  The Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After the above development has been completed, the RO should readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


